DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has elected Group 1, Claims 1-11 & 20, with traverse.  Applicant argues that Group 1, which was directed to a subcombination, and Group 2, (Claims 12-19), which was directed to a combination in the Requirement for Restriction should be reversed, such that Group 1 is the combination, and Group 2 is the subcombination.  Applicant argues that in this case, the reasons for restriction would no longer apply.  The Examiner has considered Applicant’s arguments here, and finds them persuasive because as Applicant stated, Group I appears to include all the limitations necessary to be considered the combination versus Group II.  Thus, the Examiner has withdrawn the Restriction Requirement, and examines the full set of claims, Claims 1-20, on the merits.
Abstract
The abstract of the disclosure is objected to because the word “clippable” is misspelled as “clipable” on line 5.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the heating device” on lines 7-8 of the claim should be rewritten as “the electric heating device” in order to better reflect earlier recitations of this limitation.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “slid and clipped” on line 10 of the claim should be rewritten as “slidable and clippable” in order to better reflect the earlier recitation of this limitation.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the word “are” on line 5 of the claim should be rewritten as “is” for better grammar with the limitation “the heating element”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “the heating device” on line 2 of the claim should be rewritten as “the electric heating device” in order to better reflect earlier recitations of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and any of its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the at least one heat-conducting element” on line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a fluid filter” on line 4 of the claim.  It is not clear if this limitation is the same limitation as “a fluid filter” already recited on line 1 of the claim, or if this is a different “fluid filter”.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 10, 11 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Starck, (US 2015/0290570).
Claims 1, 2, 5, 8, 10 & 11 are directed to a fluid filter, an apparatus type invention group.
Regarding Claims 1, 2, 5, 8, 10 & 11, Starck discloses a fluid filter, (See paragraphs [0002] & [0023]), comprising:
a filter housing, in which a ring filter element is arranged, (Upper Plastic Ring 2a with Lower Plastic Ring in which Filter Insert 2 is arranged, See Figure 1, and See paragraphs [0023] & [0024]);
an electric heating device configured to prevent freezing of a fluid to be filtered, (Filter Heater 1, See Figure 1, and See paragraph [0023] & [0009]),
the electric heating device structured as a separate assembly, (Filter Heater 1 is separate from Filter Insert 2, See Figure 1, and See paragraph [0023]), and including a heating housing structured substantially complementarily to an external geometry of the filter housing, (Heater 1/Ring Wall 3 forms protrusions 2c/3c with Filter Insert 2 such that they mesh, See Figure 1, and See paragraph [0035]), such that the heating device is at least of slidable and clipable onto the filter housing, (See paragraph [0026]), the heating housing at least partially enclosing the filter housing when at least one of slid and clipped to the filter housing, (Filter Heater 1/Ring Wall 3 can fully surround/enclose Filter Insert 2 as in Figure 1, and See paragraphs [0023] & [0026]).
Additional Disclosures Included:
Claim 2: The fluid filter according to Claim 1, wherein the heating housing is formed from plastic, (Ring Wall 3 forms plastic housing, See Figure 1, and See paragraph [0023]), and includes at least one heat-conducting element, (Heating Resistor 4 inside Ring Wall 3, See Figures 1-3, and See paragraphs [0023] & [0026]).  
Claim 5: The fluid filter according to Claim 1, wherein the heating housing includes a receptacle structured and arranged to receive a heating element, (Ring Wall 3 has internal space Chamber 10 to contain PTC element 5; See Figures 1-3, and See paragraphs [0023], [0029] & [0034]).  
Claim 8:  The fluid filter according to Claim 5, wherein the heating housing includes a first positioning contour, (Ring Wall 3 includes Inner Ring Wall 3a/Outer Ring Wall 3b, Chamber 10 formed internally, See Figures 1-3, and See paragraphs [0032] & [0034]), and the heating element includes a second positioning contour complementarily thereto, (PTC Element 5 connected to Heating Resistor 4 which inherently have width/thickness forming a contour, See Figures 1-3, and See paragraph [0027] & [0029]), the first positioning contour and the second positioning contour defining an installation position of the heating element when arranged in the receptacle, (PTC Element 5 with Heating Resistor 4 enclosed in liquid-tight manner between Inner Ring Wall 3a/Outer Ring Wall 3b in Chamber 10, See Figures 1-3, and See paragraphs [0029], [0032] & [0034]).  
Claim 10:  The fluid filter according to Claim 2, wherein at least one of: the fluid filter is one of a fuel filter, a water filter, and a urea filter, (See paragraph [0023]); and
the filter housing includes at least one engagement contour and the heating housing includes at least one counter-engagement contour complementarily thereto, the heating device fixable on the filter housing via the at least one engagement contour and 
Claim 11: The fluid filter according to Claim 1, wherein the heating device is a retainer, wherein the retainer is at least one of i) structured to retain the filter housing and ii) fixable to a component, (Heater 1/Ring Wall 3 forms protrusions 2c/3c with Filter Insert 2 such that they mesh, See Figures 1 & 4, and See paragraphs [0035] & [0026]).
Claim 20 is directed to a fluid filter, an apparatus type invention group.
Regarding Claim 20, Starck discloses a fluid filter, (See paragraphs [0002] & [0023]), comprising:
a filter housing in which a ring filter element is arranged, (Upper Plastic Ring 2a with Lower Plastic Ring in which Filter Insert 2 is arranged, See Figure 1, and See paragraphs [0023] & [0024]);
an electric heating device configured to prevent freezing of a fluid to be filtered, (Filter Heater 1, See Figure 1, and See paragraph [0023] & [0009]), the electric heating device structured as a separate assembly, (Filter Heater 1 is separate from Filter Insert 2, See Figure 1, and See paragraph [0023]), and including a heating housing structured complementarily to an external geometry of the filter housing, (Heater 1/Ring Wall 3 forms protrusions 2c/3c with Filter Insert 2 such that they mesh, See Figure 1, and See paragraph [0035]); and
at least one sleeve like heat-conducting element arranged within the heating housing, (Heating Resistor 4 is formed like a sheet in a zig-zag shape and radially curved inside Ring Wall 3, See Figure 1, and See paragraphs [0023] & [0026]);
wherein the heating device is attachable to the filter housing via at least one of a slide connection and a clipped connection, (See paragraph [0026]), the heating housing at least partially enclosing the filter housing when attached thereto, (Filter Heater 1/Ring Wall 3 can fully surround/enclose Filter Insert 2 as in Figure 1, and See paragraphs [0023] & [0026]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 12-14 & 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Starck, (US 2015/0290570), in view of Amtmann et al., (“Amtmann”, US 2011/0056961).
Claims 3 & 4 are directed to a fluid filter, an apparatus type invention group.
Regarding Claim 3, Starck discloses the fluid filter according to Claim 2, but does not disclose wherein the at least one heat-conducting element is formed from aluminum.
Amtmann discloses a fluid filter wherein at least one heat-conducting element is formed from aluminum, (Heat Conducting Bodies 9, See Figure 1, See paragraph [0017], Amtmann).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Starck by incorporating wherein the at least one heat-conducting element is formed from aluminum as in Amtmann so that they are “made of a material with good thermal conductivity”, “thereby providing a fast and uniform generation of the heat generated by the heating element”, (See paragraph [0017], Amtmann).
Regarding Claim 4, Starck discloses the fluid filter according to Claim 2, but does not disclose wherein an inside plastic covering of the at least one heat-conducting element is smaller than an outside plastic covering of the at least one heat-conducting element.
Amtmann discloses a fluid filter, (See Abstract, Amtmann), wherein an inside plastic covering of at least one heat-conducting element is smaller than an outside plastic covering of the at least one heat-conducting element, (Inside plastic coating is smaller than outside plastic coating of Heat Conducting Body 9, See Figure 3, and See paragraph [0019], Amtmann).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Starck by incorporating wherein an inside plastic covering of at least one heat-conducting element is smaller than an outside plastic covering of the at least one heat-conducting element as in Amtmann so that “the heating energy radiated from the heat conducting [elements] is primarily transferred to the liquid in the [filter insert]” while “the plastic coating, which is comparatively thick towards the outside, provides for adequate insulation”, (See paragraph [0019], Amtmann).
Claims 12-14 & 16-19 are directed to a heating device for a fluid filter, an apparatus type invention group.
Regarding Claims 12-14 & 16-19, Starck discloses an electric heating device of a fluid filter, (See paragraphs [0002] & [0023]), comprising:
a plastic heating housing, (Filter Heater 1, See Figure 1, and See paragraph [0023] & [0009]), structured substantially complementarily to an external geometry of a filter housing of a fluid filter, (Heater 1/Ring Wall 3 forms protrusions 2c/3c with Filter Insert 2 such that they mesh, See Figure 1, and See paragraph [0035]), the heating housing at least partially enclosing the filter housing when one of slid and clipped onto the filter housing, (Filter Heater 1/Ring Wall 3 can fully surround/enclose Filter Insert 2 as in Figure 1, and See paragraphs [0023] & [0026]); and
at least one sleeve-like heat-conducting element, (Heating Resistor 4 is formed like a sheet in a zig-zag shape and radially curved inside Ring Wall 3, See Figure 1, and See paragraphs [0023] & [0026]).
Starck does not disclose wherein an inside plastic covering of the at least one heat-conducting element is smaller than an outside plastic covering of the at least one heat-conducting element.
Amtmann discloses an electric heating device of a fluid filter, (See Abstract, Amtmann), wherein an inside plastic covering of at least one heat-conducting element is smaller than an outside plastic covering of the at least one heat-conducting element, (Inside plastic coating is smaller than outside plastic coating of Heat Conducting Body 9, See Figure 3, and See paragraph [0019], Amtmann).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Starck by incorporating wherein an inside plastic covering of at least one heat-conducting element is smaller than an outside plastic covering of the at least one heat-conducting element as in Amtmann so that “the heating energy radiated from the heat conducting [elements] is primarily transferred to the liquid in the [filter insert]” while “the plastic coating, which is comparatively thick towards the outside, provides for adequate insulation”, (See paragraph [0019], Amtmann).
Additional Disclosures Included:
Claim 13: The heating device according to Claim 12, wherein the heating housing includes a receptacle structured and arranged to receive a heating element, (Ring Wall 3 has internal space Chamber 10 to contain PTC element 5; See Figures 1-3, and See paragraphs [0023], [0029] & [0034], Starck).
Claim 14:  The heating device according Claim 13, wherein the heating housing includes a first positioning contour, (Ring Wall 3 includes Inner Ring Wall 3a/Outer Ring Wall 3b, Chamber 10 formed internally, See Figures 1-3, and See paragraphs [0032] & [0034], Starck), and the heating element includes a second positioning contour complementarily thereto, (PTC Element 5 connected to Heating Resistor 4 which inherently have width/thickness forming a contour, See Figures 1-3, and See paragraph [0027] & [0029], Starck), the first positioning contour and the second positioning contour defining an installation position of the heating element when arranged in the receptacle, (PTC Element 5 with Heating Resistor 4 enclosed in liquid-tight manner between Inner Ring Wall 3a/Outer Ring Wall 3b in Chamber 10, See Figures 1-3, and See paragraphs [0029], [0032] & [0034], Starck).
Claim 16:  The heating device according to Claim 12, wherein the heating housing is a retainer, wherein the retainer is at least one of i) structured to retain the filter housing and ii) fixable to a component, (Heater 1/Ring Wall 3 forms protrusions 2c/3c with Filter Insert 2 such that they mesh, See Figures 1 & 4, and See paragraphs [0035] & [0026], Starck).
Claim 17:  The heating device according to Claim 12, wherein the at least one heat-conducting element is made from aluminum and arranged inside the heating housing, (Heat Conducting Bodies 9, See Figure 1, See paragraph [0017], Amtmann).
Claim 18:  The heating device according to Claim 12, wherein the heating housing is cylindrical, (Ring Wall 3 of Heater 1 is cylindrical/ring shaped, See Figure 1, and See paragraph [0023], Starck).
Claim 19: The heating device according to Claim 13, wherein the heating element is a PTC heating element, (Ring Wall 3 has internal space Chamber 10 to contain PTC element 5; See Figures 1-3, and See paragraphs [0023], [0029] & [0034], Starck).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starck, (US 2015/0290570), in view of Treudt, (US 2015/0367264).
Claim 6 is directed to a fluid filter, an apparatus type invention group.
Regarding Claim 6, Starck discloses the fluid filter according to Claim 5, wherein the heating element includes an electrical plug connection, (Plug Housing 9 for connecting Heating Resistor 4 on which PTC 5 is located to power source via Plug Connectors 6 or 7, See Figures 1, and See paragraph [0034]), and wherein the heating element is heat-transferringly connected to the at least one heat-conducting element when arranged in the receptacle, (PTC 5 thermally coupled to Heating Resistor 4, See Figure 1, and See paragraph [0029]).
Starck does not disclose wherein the heating element is a rod-type heating element.
Treudt discloses a fluid filter, (See Abstract, Treudt), wherein a heating element is a rod-type heating element, (See paragraph [0015], Treudt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Starck by incorporating wherein the heating element is a rod-type heating element as in Treudt so that “the volume which surrounds the heating device is thawed reliably and rapidly”, (See paragraph [0015], Treudt).
Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Starck, (US 2015/0290570), in view of Colombo et al., (“Colombo”, EP 2075452).
Claims 7 & 9 are directed to a fluid filter, an apparatus type invention group.
Regarding Claim 7, Starck discloses the fluid filter according to Claim 5, wherein the receptacle is cylindrical, (Ring Wall 3 has internal space Chamber 10 to contain PTC element 5, space between Outer/Inner Ring Walls 3a/b is cylindrical as well; See Figures 1-3, and See paragraphs [0023], [0029] & [0034]), but does not explicitly disclose that the heating element includes a collar complementarily thereto, on which a sealing element is arranged, such that the heating element via the collar and the sealing element are tightly insertable into the receptacle.
Colombo discloses a fluid filter, (See paragraphs [0001] & [0009], Colombo), in which a heating element includes a collar complementarily thereto, on which a sealing element is arranged, such that the heating element via the collar and the sealing element are tightly insertable into the receptacle, (Body 2 and Cup 14 comprise a receptacle in which Heating Elements 11 include Disks 9 & 10 on which Metal Element 12 has springs, that are insertable/sealed in Cup 14, See Figure 5, and See paragraph [0022], Colombo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Starck by incorporating that the heating element includes a collar complementarily thereto, on which a sealing element is arranged, such that the heating element via the collar and the sealing element are tightly insertable into the receptacle as in Colombo in order to provide “a heating device that can be manufactured with ease…or else making it possible to compensate for the tolerances of the heating device and/or meet the various production or commercial requirements”, (See paragraph [0014], Colombo).
Regarding Claim 9, Starck discloses the fluid filter according to Claim 8, but does not disclose wherein the first positioning contour is an engagement hook, and the second positioning contour is a through-opening.
Colombo discloses a fluid filter, (See paragraphs [0001] & [0009], Colombo), wherein a first positioning contour is an engagement hook, and a second positioning contour is a through-opening, (Body 2 and Cup 14 comprise a receptacle in which Heating Elements 11 include Disks 9 & 10 on which Metal Element 12 has springs, that are insertable/sealed in Cup 14, See Figure 5, and See paragraph [0022], Colombo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Starck by incorporating wherein the first positioning contour is an engagement hook, and the second positioning contour is a through-opening as in Colombo in order to provide “a heating device that can be manufactured with ease…or else making it possible to compensate for the tolerances of the heating device and/or meet the various production or commercial requirements”, (See paragraph [0014], Colombo).
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Starck, (US 2015/0290570), in view of Amtmann et al., (“Amtmann”, US 2011/0056961), in further view of Colombo et al., (“Colombo”, EP 2075452).
Claim 15 is directed to an electric heating device, an apparatus type invention group.
Regarding Claim 15, modified Starck discloses the heating device according to Claim 14, but does not disclose wherein the first positioning contour is an engagement hook, and the second positioning contour is a through-opening.
Colombo discloses a heating device, (See paragraphs [0001] & [0009], Colombo), wherein a first positioning contour is an engagement hook, and a second positioning contour is a through-opening, (Body 2 and Cup 14 comprise a receptacle in which Heating Elements 11 include Disks 9 & 10 on which Metal Element 12 has springs, that are insertable/sealed in Cup 14, See Figure 5, and See paragraph [0022], Colombo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating device of modified Starck by incorporating wherein the first positioning contour is an engagement hook, and the second positioning contour is a through-opening as in Colombo in order to provide “a heating device that can be manufactured with ease…or else making it possible to compensate for the tolerances of the heating device and/or meet the various production or commercial requirements”, (See paragraph [0014], Colombo).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779